Citation Nr: 0120920	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The appellant had active service from August 1947 to July 
1951.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2001, ten months after the RO certified the appeal 
to the Board in May 2000, the RO received additional 
pertinent evidence from the appellant.  The RO then forwarded 
this additional evidence to the Board, which received it 
later in March 2001.  In May 2001, the appellant's 
representative waived initial RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c) (pertinent evidence 
received after certification of appeal must be referred to RO 
for issuance of supplemental statement of the case, unless 
this procedural right is waived).  In July 2001, the Board 
granted the appellant's motion for consideration of this 
evidence in support of the appeal.  See 38 C.F.R. 
§ 20.1304(b) (90 or more days after certification of appeal, 
request for submission of additional evidence requires 
accepted by Board only when appellant demonstrates on motion 
that there was good cause for the delay).  


FINDINGS OF FACT

1.  All available relevant evidence necessary to substantiate 
the appeal has been obtained by the RO.  

2.  The appellant's PTSD is manifested by not more than mild 
or transient symptoms such as memories of war and occasional 
nightmares or flashbacks that decrease his work efficiency 
and ability to perform occupational tasks only minimally.



CONCLUSIONS OF LAW

1.  The Department has satisfied the duty to provide notice 
and to assist in developing the claim.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

2.  The criteria for an evaluation in excess of 10 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant served in combat as an infantryman during the 
Korean conflict, as signified by his receipt of the Combat 
Infantryman Badge.  Although the service medical records were 
silent as to any psychiatric disorder during service, the 
appellant complained of multiple manifestations suggesting 
PTSD.  VA psychiatric examination in October 1993 diagnosed 
mild PTSD, as well as psychotic disorder not otherwise 
specified, rule out chronic paranoid schizophrenia, and 
dementia.  In a December 1993 rating decision, the RO granted 
service connection for PTSD and assigned it a 10 percent 
evaluation.  

VA hospital records in August 1998 showed that the appellant 
was admitted because he exhibited paranoid and delusional 
thoughts, manifested by harassment of his neighbors, who he 
thought were law enforcement authorities intent on abducting 
him.  His GAF score at admission was 30.  He was psychotic, 
suspicious, guarded, uncooperative, and noncommunicative at 
admission.  His thought processes were disorganized with 
inappropriate behavior, irritable mood, angry affect, and 
poor insight and judgment.  Once in the hospital, he was 
found to be not suicidal and to have experienced auditory 
hallucinations telling him to drink alcohol.  He continued 
well on privileges without any return of psychotic 
symptomatology, even in the absence of anti-psychotic 
medications, which pointed toward a diagnosis of alcohol-
induced psychosis.  It was noted that a girlfriend noted a 
long history of paranoid, bizarre behavior, usually after or 
while under the influence of alcohol, and sometimes while 
not.  The diagnoses included psychotic disorder not otherwise 
specified, probably alcohol induced, and alcohol dependence.  
At discharge, he was nondelusional and alert, with fair mood, 
congruent affect and mood, and no paranoia.  He denied 
auditory hallucinations and any suicidal or homicidal 
ideations.  His GAF score at discharge was 60.  

VA hospital records in October 1998 indicated that the 
appellant was admitted after causing a domestic disturbance 
at his home with his girlfriend, who called police.  The 
appellant indicated that he was depressed and suicidal, but 
not homicidal, and that he claimed to hear voices talking 
about him.  He reported drinking an average of five or six 
beers a day until two weeks previously, with no alcohol 
consumption since then; he denied illicit drug use.  He also 
complained of intermittent flashbacks.  It was noted that he 
had a history of delirium tremens and withdrawal syndrome in 
the past.  His GAF score at admission was 35 to 40.  Mental 
status examination revealed the appellant to be cooperative 
with good hygiene, grooming, and eye contact.  He had 
depressed mood with congruent affect, logical and goal-
oriented thought processes, paranoid and delusional thought 
content, poor insight and judgment, and intact memory.  There 
were no present auditory or visual hallucinations.  In the 
hospital, the appellant was provided psychiatric medications 
and granted full privileges after cooperating with the staff 
and other patients and after displaying no suicidal ideation 
or hallucinations, even while off psychotic medications.  At 
discharge, he was in stable psychiatric condition, with a GAF 
score of 55 to 60.  

VA clinical records in October 1998, after discharge from VA 
inpatient psychiatric treatment, indicated that the appellant 
started a 21-day outpatient program for substance abuse.  It 
was also noted that his girlfriend did not want him to return 
and that he was searching for an apartment with a potential 
roommate.  He also attended group therapy and at least one 
alcoholics anonymous meeting.  The assessments noted were 
chronic PTSD, alcohol-induced psychosis, and alcohol 
dependence.  His affect was congruent, his mood euthymic, and 
his thought processes organized.  He displayed no delusions, 
hallucinations, or suicidal ideation.  

VA hospital records for February 23 to 25, 1999, indicated 
that the appellant was admitted following a domestic 
disturbance with his girlfriend.  He exhibited behavior 
problems, including dementia, making threats against himself 
and his girlfriend, thinking that the television was talking 
to him, and paranoid ideation regarding neighbors attempting 
to harm him.  The police initially took him to a private 
hospital, where the appellant admitted that he had not taken 
his psychiatric medications for several days and that he had 
used alcohol recently (seven to eight beers per day).  He 
denied use of other drugs, but a urine drug screen found 
cocaine.  He was sent to a VA medical facility after being 
assessed as at risk for self-harm.  His GAF score was 40 on 
admission.  

In the hospital, the appellant was again started on 
psychiatric medication and admitted to an alcohol problem and 
referral to a substance abuse program.  It was noted that he 
had been part of such a program in October and November 1998, 
but resumed alcohol use shortly thereafter.  He denied 
suicidal or homicidal ideation; he admitted to auditory 
hallucinations.  His mood was euthymic, his affect mood 
congruent; there were no delusions.  Hospital staff observed 
him and granted him privileges after one day, which he 
handled well.  He felt well enough for discharge two days 
after admission and he returned to his girlfriend, who it was 
asserted wanted him back.  At discharge, he denied 
hallucinations, delusions, and suicidal or homicidal 
ideation.  The diagnoses included alcohol dependence, cocaine 
abuse, psychotic disorder not otherwise specified, and 
history of PTSD.  His GAF score was 60 at discharge.  

VA hospital records for March 15 to 18, 1999, indicated that 
law enforcement were called after an alcohol-related 
altercation between the appellant and his girlfriend.  It was 
reported that the appellant had been hostile and paranoid and 
that he not been compliant with his psychiatric treatment.  
His GAF score on admission was 30.  Mental status examination 
showed the appellant irritable, anxious, and suspicious, with 
inappropriate comments.  His was uncooperative, which 
prevented evaluation of calculation, attention, and memory 
functions.  Thought processes were disorganized and 
inappropriate, persecutory delusions present, and insight and 
judgment impaired.  In the hospital, he was started again on 
his psychiatric medications and the next day did not have any 
hostile or agitated behavior.  He was able to concentrate, 
his memory was intact once he was sober, and he denied 
hallucination and suicidal or homicidal ideation.  At 
discharge to go with his girlfriend, the diagnoses were 
alcohol dependence, substance-induced psychosis, and history 
of PTSD.  His highest GAF score in the previous year was 60.  

VA hospital records for March 21 to 26, 1999, indicated that 
the appellant was again admitted following unusual behavior 
observed by his girlfriend, including paranoid ideation.  The 
girlfriend summoned law enforcement who took the appellant to 
a private hospital and then to a VA medical facility.  The 
appellant had reportedly resumed his use of alcohol after 
discharge on March 18, 1999.  His GAF score at admission was 
35.  Mental status examination found the appellant agitated 
and uncooperative during the admission process, shabbily 
dressed, irritated, and with poor hygiene and grooming.  His 
thought processes were disorganized, his thought content full 
of persecutory delusions, and he conveyed suicidal ideation.  
He had auditory hallucinations and his judgment and insight 
were poor.  In the hospital, his medications were started 
again and he thereafter was calm and cooperative and denied 
hallucinations, delusions, and suicidal or homicidal 
ideation.  He was observed without anti-psychotic medication 
and he reported doing well, without suicidal or homicidal 
ideation, hallucinations, or delusions.  At discharge, he 
intended to go to a Salvation Army facility; his thought 
processes were logical and goal-oriented and his insight and 
judgment were good.  The diagnoses included alcohol 
dependence, alcohol-induced psychosis, and PTSD by history.  
His GAF score at discharge was 60.  

VA psychologic examination in April 1999 recounted the 
appellant's service history and his use of alcohol to reduce 
auditory hallucinations and calm his nerves.  The appellant 
reported thinking about his service all the time, but did not 
report flashbacks or intrusive thoughts; he attributed his 
ability to avoid thinking of his service to alcohol use.  He 
reported no diminished interests in significant activities, 
indicating that he enjoyed fishing and camping.  He 
represented a restricted range of affect.  He indicated he 
believed he would live another two or three decades, with no 
sense of foreshortened future.  Irritability and poor 
concentration were evident; hypervigilance and startle 
responses were not.  The appellant noted sleep disturbances 
in the morning and evening with thoughts of his service.  The 
examiner indicated that the appellant was plagued by thoughts 
of his Korean combat experiences, which appeared minor in 
comparison with his memory deficits and substance-induced 
hallucinations.  

The appellant complained of flashbacks interrupting his 
sleep, auditory hallucinations coming from his television, 
and a sense that law enforcement were after him and that 
there were people in the attic who wanted to kidnap his 
girlfriend.  Mental status examination indicated that the 
appellant was sober, casually dressed, and seemingly 
motivated to do his best, with excellent hygiene.  He was 
fully oriented, had excellent contact with reality, was tense 
and depressed, and had mildly confused sensorium.  His affect 
was somewhat blunted, but he had a wide range of expression.  
He had no speech defect and good visual and verbal 
interchange.  He was not currently delusional, hallucinating, 
or paranoid, which in the past had been related to alcohol 
withdrawal symptoms.  He admitted to memory deficits, 
including short-, intermediate-, and long-term memory.  The 
examiner noted that the appellant did not know many simple 
facts, such as the number of states, the presidents, the 
number of days in a year, and the number of weeks in a year.  
The examiner also noted that the appellant had an eighth-
grade education and his intelligence quotient may have been 
in the low average range.  Insight and judgment were 
impaired.  

The examiner summarized that the appellant had significant 
memory deficits and cognitive deficits in retrieval of all 
spheres, ongoing hallucinations of the command variety, blue 
affect, intermittent suicidal thoughts, feelings of emptiness 
and hopelessness, bouts of confusion, indecisiveness, 
insomnia, and loss of some motivation.  He also had anxiety 
manifested in palmar sweating, constant fingernail chipping, 
and inability to relax.  Psychological testing suggested a 
person in whom anxiety, depression, paranoia, auditory 
hallucinations, identity disturbance, and alcohol dependence 
played a major role.  Memory testing placed him in the 
"brain damaged population."  It was noted that the 
appellant related that he was rendered unconscious during a 
bar fight in service, requiring a week in a service hospital, 
and in a motor vehicle accident in the mid-1970s in which he 
sustained a right frontal laceration.  The diagnoses included 
severe chronic alcohol dependence, moderate substance-induced 
persisting dementia with depressed mood, and mild delayed 
PTSD.  His GAF score was 40.  

VA clinical records and a VA psychosocial assessment in April 
1999 indicated that the appellant was homeless, lived at the 
Salvation Army, and hoped to obtain a room at a VA 
domiciliary.  He was married for 12 years, but widowed 20 
years previously, and had no children.  A friend, Mary, was 
listed as next of kin.  He indicated that he drank once 
weekly or twice monthly, but denied getting drunk or 
exhibiting inappropriate behavior.  

VA hospital records for May 11 and 12, 1999 indicated that 
the appellant was brought to the VA facility by a friend for 
treatment of flashbacks and recent onset of depression.  He 
noted that flashbacks and nightmares had interrupted his 
sleep and his breathing.  He smelled of alcohol, but refused 
to have blood drawn to verify his use of alcohol.  He also 
verbalized his recent suicidal thoughts.  His GAF score on 
admission was 35.  Mental status examination showed his mood 
to be fair and his affect to be mood congruent.  He denied 
hallucinations and suicidal or homicidal ideation after 
admission.  There was no evidence of psychotic features.  His 
memory was intact and his insight and judgment were fair.  In 
the hospital, the appellant was started on his usual course 
of medications and observed closely.  He showed no suicidal 
or homicidal behavior, and informed the hospital staff that 
he had never had such ideation and minimized his use of 
alcohol.  As he denied hallucinations, depression, anxiety, 
flashbacks, and nightmares, he was discharged.  The diagnoses 
at discharge included alcohol dependence; psychotic disorder 
not otherwise specified, probably substance induced; and 
history of PTSD.  His highest GAF score was 65.  

VA clinical records in June 1999 showed that the appellant 
complained of poor sleep, flashbacks of in-service events, 
and feelings of estrangement.  He denied hallucinations or 
delusions.  His mood was tense, his affect was congruent, and 
his concentration, insight, and judgment were fair.  

VA clinical records in July 1999 indicated that the appellant 
complained since his return from Korea of intrusive thoughts, 
painful memories, isolation and withdrawal from people, 
nightmares, insomnia, startled reactions, and use of alcohol 
to minimize his symptoms.  He claimed that the symptoms 
became worse in the 1990s, with a corresponding increase in 
his alcohol use to deal with his suicidal thoughts.  An 
examiner indicated that the appellant could not remember what 
he did the previous day.  The diagnoses included PTSD with 
depression and alcohol usage.  His GAF score was 50.  

VA psychological examination in August 1999 indicated that 
since the examination in April 1999 the appellant had resumed 
alcohol use.  On this day, he was bitter that his evaluation 
had not been increased following the April 1999 examination.  
He stated he had not consumed alcohol in the previous five 
months, although clinical records do not support that.  The 
examiner also indicated that memory was significantly 
impaired.  It was noted that the appellant again resided with 
his girlfriend.  The frequency, severity, and duration of 
psychiatric symptoms remained the same since April 1999, with 
the brunt of his psychopathology being alcohol dependence and 
substance-induced persisting dementia without remission.  

The appellant was neatly dressed and groomed and gave 
intermittent eye contact.  He was fully oriented and in good 
contact with reality, yet slowed in sensorium.  He reported 
he had last experienced an auditory hallucination the 
previous afternoon, and his history of such hallucinations 
was highly suggestive of delirium tremens-type distortions.  
On mental status examination, no delusional material was 
uncovered.  His mood was sad, his concentration poor, his 
affect bland, and his thinking linear, goal-directed, 
relevant, and concretely logical.  Memory was impaired in all 
spheres.  His intelligence was estimated to be low to middle 
average range.  Insight and judgment were compromised by his 
cognitive deficits.  The appellant appeared very relaxed, but 
evasive and defensive, most probably as a means of countering 
his loss of memory and fear of being embarrassed by exposure 
of his cognitive limitations.  There was no startle response, 
hypervigilance, or survivor guilt noted.  He claimed to have 
flashbacks, but could not differentiate between memories of 
Korea and flashbacks.  The examiner concluded that whatever 
PTSD symptoms the appellant experienced appeared to be mild 
and to have delayed onset.  

Psychological testing showed the appellant's complete denial 
of an alcohol problem, excessive exaggeration of symptoms, 
hostility, complete disregard of others, and lack of empathy.  
These tests also reflected brain damage.  The diagnoses 
included severe chronic alcohol dependence, moderate to 
severe substance-induced persisting dementia with depressed 
mood, and mild delayed PTSD.  His GAF score was 45, and the 
examiner noted that the brunt of the score was due to his 
alcohol-related behaviors and dementia, and not because of 
his PTSD.  His GAF score limited to PTSD symptomatology was 
estimated as 80 or 85.  

VA clinical records in October 1999 indicated that the 
appellant slept poorly and was nervous, with no 
hallucinations or delusions, and no suicidal or homicidal 
ideation.  He had tense concentration and good insight and 
judgment.  

VA hospital records for December 31, 1999 to January 6, 2000, 
showed that the appellant was admitted after calling 911 
complaining of hearing voices intermittently for the previous 
two weeks.  He indicated that he had been compliant with 
medications and denied alcohol use except for four beers on 
an indefinite date.  He denied illicit drug use.  Mental 
status examination revealed fair mood, mood-congruent affect, 
and normal thought processes.  He denied suicidal or 
homicidal ideation, hallucinations after admission, and 
paranoia.  In the hospital, he was again started on his 
medications.  He did not exhibit bizarre behavior or paranoia 
on observation.  He requested discharge home.  His diagnoses 
included alcohol dependence, psychotic disorder not otherwise 
specified, and PTSD.  His GAF score was 65.  

VA clinical records in March 2000 indicated that the 
appellant complained of flashbacks, poor sleep, anxiety, 
irritability, and poor concentration.  There were no 
hallucinations or delusions and he was not suicidal or 
homicidal.  

VA clinical records in June 2000 showed that the appellant 
complained of flashbacks, depression, irritability, and 
auditory hallucinations.  He denied suicidal or homicidal 
ideation.  His concentration was poor and his insight good.  
The impression was PTSD.  

VA hospital records for December 26 to 31, 2000, showed that 
the appellant complained of "post trauma".  His girlfriend 
indicated that he had been using alcohol intermittently, as 
well as cough syrup, and that he had auditory hallucinations.  
One of those hallucinations told him Vice President Gore 
called him for some reason; he reported that to police, who 
escorted him to the VA medical facility.  His GAF score at 
admission was 35.  Mental status examination found the 
appellant to be disheveled, with euthymic mood, congruent 
affect, spontaneous thought processes, persecutory delusions, 
and impaired memory, insight, and judgment.  In the hospital, 
he was calm and cooperative, denied suicidal or homicidal 
ideation, and denied hallucinations.  He exhibited paranoia.  
He was restarted on medications and discharged at his request 
to live with his girlfriend.  The diagnoses included 
psychotic disorder not otherwise specified, PTSD, and alcohol 
dependence in partial remission.  His highest GAF score in 
the previous year was 65.  

VA hospital records from January 31 to February 10, 2001, 
showed that the appellant lived with his girlfriend.  He was 
recently noncompliant with his medications, with resulting 
paranoia and delusions.  He went to a police station claiming 
to need help in protecting his friends.  He was obviously 
psychotic and taken to a local hospital and admitted to a VA 
medical facility.  On interview he was pleasant and 
courteous, denied depression, denied suicidal or homicidal 
ideation, and indicated that he had been paranoid and had 
auditory hallucinations related to his war experiences.  His 
GAF score on admission was 35.  The appellant was disheveled.  
On mental status examination, he had impaired memory, fair 
concentration, average fund of knowledge, questionable 
reliability, and fair impulse control.  In the hospital, he 
was restarted on his medications and was given privileges, as 
he appeared stable and denied suicidal or homicidal ideation.  
He was appropriate and medication compliant.  His medications 
were increased as he continued to complain of auditory 
hallucinations.  He was discharged on his request in stable 
condition without suicidal or homicidal thoughts.  The 
diagnoses included psychotic disorder not otherwise 
specified, PTSD, and alcohol dependence in partial remission.  
His GAF score on discharge was 55, and his highest GAF score 
in the previous year was 65.  

A VA clinical record dated February 16, 2001, indicated that 
a mental status examination showed appropriate presentation 
and appearance, alert affect, euthymic mood, appropriate eye 
contact, nonspontaneous speech pattern, concrete and 
ambivalent speech content, grandiose delusions of 
persecution, impaired attention, impaired recent memory, and 
auditory and visual hallucinations with respect to in-service 
experiences that had improved since hospitalization.  The 
diagnoses included PTSD, psychotic disorder not otherwise 
specified, and alcohol dependence by history.  

VA hospital records for February 20 to February 23, 2001, 
indicated that the appellant presented with worsening 
psychosis and increased psychiatric symptoms since his most 
recent hospitalization.  He has had auditory hallucinations 
telling him that he would be killed, causing him to sleep 
with knives in his hands to ward off any intruders.  The 
appellant was very pleasant and calm, with linear thought 
processes, normal speech, adequate fund of knowledge, good 
concentration, impaired memory, euthymic mood, bright affect, 
and fair insight and judgment.  He denied suicidal or 
homicidal ideation and visual or auditory hallucinations.  In 
the hospital, his medications were restarted and he received 
individual and group psychotherapy.  With the restart of 
medications, his symptoms resolved; his mood and affect were 
very bright and he had no further auditory hallucinations or 
paranoid delusions.  On discharge, the diagnoses included 
psychotic disorder not otherwise specified, PTSD, and alcohol 
dependence in partial remission.  His GAF score was 55.  

VA clinical records indicated that the appellant was again 
admitted on March 9, 2001, complaining of paranoid delusions 
about law enforcement.  He relapsed on alcohol the previous 
day and denied suicidal or homicidal ideation and auditory or 
visual hallucinations.  Clinical entries through March 12, 
2001, indicated that his speech was normal, his mood okay, 
his thought processes linear, and his insight and judgment 
poor.  He tolerated his medications well without side 
effects.  His affect, which began as depressed and 
restricted, improved to bright.  

II.  Legal Analysis

A.  Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This change in the law, favorable to all 
claimants, is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000) 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The salient features of the new statutory obligations, which 
are more favorable to the appellant than previous 
obligations, provide that VA must:

? provide application forms and notify the claimant and 
the representative, if any, if his application is 
incomplete, of the information necessary to complete 
the application, 38 U.S.C.A. § 5102 (West Supp. 2001); 

? provide the claimant and the claimant's representative, 
if any, with notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, 38 U.S.C.A. § 5103(a) (West 
Supp. 2001); 

? make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 

? make every reasonable effort to obtain relevant records 
(including private and service medical records and 
those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, 38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2001); 

? provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but (iii) does not contain sufficient 
medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  

There is no specific application form required to claim 
entitlement to an increased rating, and therefore no issue as 
to applicability of the provisions of 38 U.S.C.A. § 5102 
(West Supp. 2001).  The appellant filed a sufficient informal 
claim to initiate the development and adjudication process.

When the appellant filed his informal claim, he was 
hospitalized in a VA facility.  Although the RO did not write 
to him in that facility to tell him what was needed to 
substantiate his claim, the RO undertook to associate the 
appellant's hospital treatment records and outpatient 
treatment records with the file before adjudicating his 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  The RO 
informed the appellant of information and evidence that would 
support his claim in the April 1999 rating decision and 
September 1999 statement of the case.  The RO also, in June 
1999, after the rating decision and in response to the 
appellant's notice of disagreement, reviewed the claims file 
and the possible need for further development.  The appellant 
has also demonstrated his familiarity with the evidence 
needed to support his claim, in that he has submitted copies 
of his treatment records himself.

In addition, the RO has satisfied the duty to assist the 
appellant.  His VA treatment records are associated with the 
file, and he has been accorded two psychiatric examinations.  
There is no indication that there are available additional 
pertinent records that have not been associated with the 
claims file, which includes two sets of records from the 
Murfreesboro VAMC: the first set covers the period from July 
1997 through October 1998; the second set covers the period 
February 1999 to March 2001.  Although there is a four-month 
gap between these two sets of records, a February 1999 social 
work service progress note recounts that the appellant had 
taken part in a substance dependence treatment program 
following his October 1998 release from the hospital, and 
that he was released from the substance dependence program on 
November 15, 1998.  He had not been compliant and had resumed 
use of alcohol.  The February 1999 admission was his first 
inpatient admission since the previous October.  Accordingly, 
it appears that all relevant treatment records have been 
associated with the file.  There is no further action to take 
in accord with the requirements of 38 U.S.C.A. § 5103A (West 
Supp. 2001).  


B.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2, 4.7 (2000); Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 9411 for PTSD, 
which provides for ratings based on the following criteria:

? Noncompensable:  A mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or 
to require continuous medication.  

? 10 percent:  Occupational and social impairment due to 
mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

? 30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

? 50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

? 70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.  

? 100 percent:  Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2000).  See 38 C.F.R. §§ 4.125 to 4.129 
(2000).  


C.  Evaluation of PTSD Disability

Looking only at the appellant's symptomatology alone, as 
opposed to the sources of that symptomatology, it would 
appear that he might exhibit symptoms corresponding to an 
evaluation in excess of 10 percent under Diagnostic Code 
9411.  He is not employed, apparently has just one friend and 
no family relationships, and is frequently depressed and 
suspicious.  He has chronic sleep impairment, severe memory 
loss, reduced reliability and productivity, disturbances of 
affect, motivation, and mood, impaired judgment and thinking, 
intermitted suicidal ideation, and impaired impulse control.  
He sometimes neglects his personal appearance and hygiene, 
has episodes of delusions or hallucinations, and at times 
demonstrates unprovoked irritability with periods of 
violence.  

In evaluating the severity of his service-connected PTSD, 
however, the Board must look to only those symptoms that 
derive from that disability.  It cannot base an increase in 
the evaluation assigned for PTSD on symptoms caused by other, 
nonservice-connected disabilities.  See 38 C.F.R. § 4.1 
(2000) (evaluations represent average impairment resulting 
from service-connected diseases or injuries).  Service 
connection is established for PTSD only, and has been denied 
for a psychotic disorder not otherwise specified.  Moreover, 
there is of record no competent evidence attributing any 
relationship between the PTSD and alcohol abuse, nor has the 
appellant claimed such, although he has made statements to VA 
medical personnel that he consumed alcohol partly in response 
to flashbacks and recollections of in-service traumatic 
events.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (appellant's statements, as a non-medically qualified 
lay person, cannot constitute competent medical evidence).

The VA examiner in April and August 1999 indicated that the 
appellant had three diagnoses: severe chronic alcohol 
dependence; moderate to severe substance-induced persisting 
dementia with depressed mood; and mild PTSD.  From this list 
of diagnoses, it is readily apparent that the examiner 
determined the most severe to be alcohol dependence, the next 
severe to be alcohol-induced dementia, and the least severe 
to be mild PTSD.  The examiner supported this hierarchy of 
diagnoses with an overall GAF score of 45 and a PTSD-specific 
GAF score of 80 to 85.  He opined that the brunt of the GAF 
score of 45 was due to the appellant's alcohol-related 
behaviors and dementia, and not his PTSD.  

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score of 80 corresponds to a scenario 
where "[i]f symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more that 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)."  DSM-IV, at 32.  These findings correspond to 
the criteria for the currently assigned 10 percent 
evaluation: "Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication."  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  But the GAF score of 45 corresponds to "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)".  DSM-IV, at 32.  Obviously, 
the symptomatology represented by this score is much more 
serious.  But, as the evaluation must be based on the 
impairment resulting from the service-connected PTSD, it 
cannot support an evaluation in excess of 10 percent.  

Viewing the claims file more broadly, the VA hospital and 
clinical records from 1998 to 2001 illustrate a circular 
pattern of symptomatology based not on PTSD, but on chronic 
and severe alcohol use.  That pattern consists of heavy 
alcohol consumption and noncompliance with medications to 
control his psychotic behavior, followed by intervention by a 
friend or law enforcement, admission to a VA medical facility 
where his medications are restarted, discharge when his 
medications restore his ability to function well, and then 
repeat heavy alcohol consumption and noncompliance with 
medications.  

This pattern is evident in the first relevant VA 
hospitalization in August 1998.  There the appellant was 
admitted because he exhibited paranoid and delusional 
thoughts, manifested by harassment of his neighbors, who he 
thought were law enforcement authorities intent on abducting 
him.  His GAF score at admission was 30.  See DSM-IV, at 32 
("Behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication and 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).").  Once in the hospital, 
medications were restarted and he improved, with the 
examiners diagnosing alcohol-induced psychosis.  At 
discharge, he was nondelusional and his GAF score was 60.  
See DSM-IV, at 32 ("Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).").  
The hospital records did not diagnose PTSD or indicate that 
the symptoms were due to PTSD.  

This pattern was repeated in October 1998, and again, there 
was no indication that PTSD symptomatology played a part in 
the behavior that caused the hospital admission or in the 
behavior following hospitalization.  

The pattern repeated again for the following 
hospitalizations: February 23 to 25, 1999; March 15 to 18, 
1999; March 21 to 26, 1999; May 11 to 12, 1999; December 31, 
1999 to January 6, 2000; December 26 to 31, 2000; January 31 
to February 10, 2001; and February 20 to 23, 2001.  Before 
each of these hospitalizations, the appellant consumed 
alcohol and did not take prescribed medications.  On each 
admission, his GAF scores were between 30 and 40.  On each 
discharge, his GAF scores were between 55 and 65.  His 
medications were restarted in each of his hospitalizations, 
yet he invariably stopped using his medications and consumed 
alcohol, which thereby increased the symptoms and 
difficulties inherent in his nonservice-connected alcohol-
related psychotic disorder.  It is this diagnosis, rather 
than his service-connected PTSD, which is responsible for the 
appellant's fluctuating psychiatric manifestations.  

Limiting the analysis here to the manifestations applicable 
only to PTSD, the Board must rely on the VA examinations of 
April and August 1999.  In April 1999, the examiner found 
that the appellant's PTSD-related symptoms were minor 
compared to his substance-induced symptoms.  In August 1999, 
the examiner indicated that the brunt of the appellant's 
psychopathology was alcohol dependence and substance-induced 
dementia.  He further indicated that the GAF score limited 
only to PTSD was 80 to 85, which corresponds to the criteria 
for a 10 percent evaluation pursuant to the criteria of 
Diagnostic Code 9411.  That summary by the VA examiner is 
supported by the pattern of repeated VA hospitalizations over 
the course of nearly three years caused by the appellant's 
nonservice-connected psychotic disorder resulting from 
chronic and severe alcohol abuse.  In light of the evidence 
of record and based on the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
PTSD.  There is no approximate balance of positive and 
negative evidence with respect to this issue, and there is no 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

An evaluation in excess of 10 percent for PTSD is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


